Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,4,9,10,12,14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20190228095 A1; Ergun; Caglar et al. (hereinafter Ergun)
Regarding claim 1, Ergun teaches a non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to implement operations comprising: receiving a user search query for a database system; determining, based on the user search query, a database query that is compatible with an interface of the database system to implement the user search query; causing a query remediation interface to be presented to a user that entered the user search query, wherein the query remediation interface includes: (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the selective parameters being displayable and modifiable by a user via the user interface receive, via the user interface, configuration information associated with at least one of the selective parameters; configure an executable data query based on the identified data query and the received configuration information; and provide, via the user interface, data returned from the database system responsive to execution of the executable data query [54-58 & 76-82] further elaborate on receiving query then getting a query/queries corresponding to input to show in a interface which can be manipulated by the user and then reapplied for corresponding execution of updated database query [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query)										information indicating a classification of the user search query, wherein the classification specifies one or more attributes of the database query; one or more elements selectable to alter the database query; (Ergun [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored receiving, from the user via the query remediation interface, input indicating an alteration of the database query; determining an updated database query based on the received input; and accessing the database system using the updated database query. (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the selective parameters being displayable and modifiable by a user via the user interface receive, via the user interface, configuration information associated with at least one of the selective parameters; configure an executable data query based on the identified data query and the received configuration information; and provide, via the user interface, data returned from the database system responsive to execution of the executable data query [54-58 & 76-82] further elaborate on receiving query then getting a query/queries corresponding to input to show in a interface which can be manipulated by the user and then reapplied for corresponding execution of updated database query [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query)
Corresponding method claim 9 is rejected similarly as claim 1 above
Regarding claim 4, Ergun teaches The non-transitory computer-readable medium of claim 1, wherein the classification of the user search query is generated based on a tagging process that includes tagging a first set of one or more terms in the user search query according to a set of tagging criteria, wherein the set of tagging criteria includes a first criterion that is based on whether one or more terms in the user search query identify an object defined in a schema of a database of the database system. (Ergun [0024] an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0027] Consistent with the disclosed embodiments, query database 108 may be configured to store queries and related metadata (e.g., tags and/or comments) produced or updated by analysts and/or non-analysts. Queries in the query database 108 may be stored according to an index or partition, for example, or other techniques for which the queries may be searchable.  [0057] Knowledge interface 320 may present a non-analyst user 318 with a user interface to search for, configure, modify, and run structured queries in plain English, or in a way that is accessible to one who is not skilled in database languages. Knowledge interface 320 may provide interface functionality to search for stored queries stored in query database 308 based on tags or keywords, for example. In some embodiments, knowledge interface 320 may display suggested search terms, such as commonly searched tags or keywords and/or commonly used queries or other queries associated with a user organization within an enterprise etc. Knowledge interface 320 may also display queries in one or more lists categorized by query attributes. [0075-77] further elaborates on the use of tags)
Regarding claim 10, Ergun teaches The method of claim 9, wherein the at least one remediation option is generated based on contextual information that is independent of the user search query and wherein the contextual information includes a classification history for user search queries previously entered by the user. (Ergun [0055] In some embodiments, the analyst user 316 may modify a previously created query in the query database 308. For example, the analyst user 316 may provide information and/or comments on the modification that may be stored in a changelog associated with the query. In some embodiments, when an analyst user 316 modifies a query, the modified query may be stored in query database 308 as a new version of the same query. A non-analyst user 318 may select a version of a query via knowledge interface 320.  [0061] In some embodiments, an analyst user may use query broker system 300 to search for a previously created and preconfigured structured query in the same manner as a non-analyst user. This provides advantages similar advantages to analysts who may often generate the same or similar queries several times over or rely on experiential knowledge of other analysts. The ability for an analyst to search for a preconfigured structured query may facilitate the analyst to identify relevant preconfigured queries and increase efficiency by removing the need to repeatedly generate or regenerate substantially similar queries. [0062] knowledge interface 320 may display a user history associated with the query and/or the most recent date the query was run. In some embodiments, knowledge interface 320 may display a description of an identified query and an explanation of the data returned by the query. In some embodiments, the description and explanation may be input by an analyst user via server 314. In some embodiments, the description and explanation may be provided in such a way that a non-analyst user is able to understand the query and the results without technical knowledge of a query language or database system. )
Regarding claim 12, Ergun teaches The method of claim 9, wherein the one or more elements that are selectable to alter how the database is accessed are further selectable to alter elements of a database query used for accessing the database. (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the selective parameters being displayable and modifiable by a user via the user interface receive, via the user interface, configuration information associated with at least one of the selective parameters; configure an executable data query based on the identified data query and the received configuration information; and provide, via the user interface, data returned from the database system responsive to execution of the executable data query [54-58 & 76-82] further elaborate on receiving query then getting a query/queries corresponding to input to show in an interface which can be manipulated by the user and then reapplied for corresponding execution of updated database query [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query)
Regarding claim 14, Ergun teaches The method of claim 9, wherein a first remediation option allows a user to alter the user search query and a second remediation option allows the user to alter a database query that specifies how the database is accessed to implement the user search query. ( Ergun 
Regarding claim 16, Ergun teaches The method of claim 9, wherein the presenting includes a plurality of classifications of the user search query (Ergun [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored queries and other related parameters or data consistent with the disclosed embodiments. In some embodiments, an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save and wherein each of the plurality of classifications includes a preview of search results for the user search query generated based on their respective classifications (Ergun [FIG.7] shows the interface for previewing results [0063] At step 408, query broker system 300 may receive input from a user, e.g. via knowledge interface 320, indicating selection of the user's desired query. In some embodiments, a user may input a new request or further search among the returned 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of US 20180032576 A1; ROMERO; Eric (hereinafter Romero)
Regarding claim 2, Ergun teaches The non-transitory computer-readable medium of claim 1,											Ergun lacks explicitly teaching wherein the database system is a multi-tenant database system and wherein the determining the database query is further based on contextual information specifying that the user is associated with a particular tenant within the multi-tenant database system.							However Romero helps teach wherein the database system is a multi-tenant database system and wherein the determining the database query is further based on contextual information specifying that the user is associated with a particular tenant within the multi-tenant database system. ( Romero [FIG. 2,3 and 6] show the multi-tenant system capable of determining query related to user information [0042] A natural language processing platform is alternatively referred to as a chatbot. The chatbot accesses a multi-tenant database and uses metadata to identify datasets and fields within the multi-tenant database. The chatbot is a software program that receives a natural language user query, via direct messages or group chats, and may exist as a separate entity on a chat client. The chatbot may use natural language processing (NLP) to convert the natural language user query into a structured database query or action for accessing structured data in the multi-tenant database. The chatbot may generate a natural language response that includes results of the structured database query. If the natural language user query is insufficient for constructing a database query or action, the chatbot may ask the chatbot user for more information until a valid database query or action is determined.   [0063] Chatbot 110 also may clarify a natural language query and either read data from multi-tenant database 16, modify data in multi-tenant database 16, or write data to multi-tenant database 16 based on natural language query 104.) 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of US 20100312782 A1; Li; Xiao et al. (hereinafter Li) 
Regarding claim 3, Ergun teaches The non-transitory computer-readable medium of claim 1, wherein the operations further comprise: 				Ergun lacks explicitly teaching identifying one or more typographical errors in the user search query; and correcting the one or more typographical errors identified in the user search query, wherein the classification of the user search query further identifying one or more typographical errors in the user search query; and correcting the one or more typographical errors identified in the user search query, wherein the classification of the user search query further specifies the corrected typographical errors and wherein the one or more elements are further selectable to alter the corrected typographical errors. (Li [0035] As a third variation of this first aspect, respective input components may be associated with an input grammar, and the instructions might be configured to normalize the query 16 according to the input grammar associated with the input component through which the query 16 was received. For example, a first grammar associated with a text input device might be configured for normalizing text queries, such as detecting key transposition and correcting typographical errors. A second grammar associated with a microphone input device might be configured for normalizing voice queries, such as the informalities and ambiguities of speech (e.g., the clarification of homonyms.) )
Claim 5 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of US 20160125048 A1; Hamada; Shinichiro (hereinafter Hamada) 
Regarding claim 5, Ergun teaches The non-transitory computer-readable medium of claim 4, wherein the set of tagging criteria further includes a second criterion that is based on whether one or more terms in the user search query ( Ergun [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored queries and other related within a specified vocabulary indicative of a natural language query. (Hamada [0113] The context tag generator 13 according to the first embodiment refers to a group of rules called the context tag dictionary 102, and performs an operation for mapping arbitrary phrases included in the natural language request D1 to context tags. In the context-recognition-type recommendation engine 20, the context tag is used as a vector representing the context. That is, the operation described above implies generating a context vector 
Regarding claim 15, Ergun teaches The method of claim 9, wherein the tagging further includes: assigning a first type of tag to one or more terms of the user search query … wherein the determining to present the at least one remediation option is based on a number of terms in the user search query assigned the first type of tag. (Ergun [0024] an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0027] Consistent with the disclosed embodiments, query database 108 may be configured to store queries and related metadata (e.g., tags and/or comments) produced or updated by analysts and/or non-analysts. Queries in the query database 108 may be stored according to an index or partition, for example, or other techniques for which the queries may be searchable.  [0057] Knowledge interface 320 may present a non-analyst user 318 with a user interface to search for, configure, modify, and run structured queries in plain English, or in a way that is accessible to one who is not skilled in database languages. Knowledge interface 320 may provide interface functionality to search for stored queries stored in query database 308 based on tags or keywords, for example. In some embodiments, knowledge interface 320 may display suggested search terms, such as commonly searched tags or keywords and/or commonly used queries or other queries associated with a user organization within an enterprise etc. Knowledge interface 320 may also display queries in one or more lists categorized by query attributes. [0075-77] further elaborates on the use of tags)				Ergun lacks explicitly teaching within a specified vocabulary indicative of a natural language query.									within a specified vocabulary indicative of a natural language query. (Hamada [0113] The context tag generator 13 according to the first embodiment refers to a group of rules called the context tag dictionary 102, and performs an operation for mapping arbitrary phrases included in the natural language request D1 to context tags. In the context-recognition-type recommendation engine 20, the context tag is used as a vector representing the context. That is, the operation described above implies generating a context vector having a particular number of dimensions from an arbitrary phase.  [0132] Moreover, in the item recommendation device according to the second embodiment, the inner information can be estimated from the natural language request D1 without having to generate in advance the rules such as the context tag dictionary 102. Hence, effective item recommendation can be done in response to a wide range of user needs [FIG.1] shows a flow of the system)								Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take all Ergun's methods and make the addition of Hamada in order to create more accurate, capable and dependable system by adding extra criteria for a query (Hamada [0113] The context tag generator 13 according to the first embodiment refers to a group of rules called the context tag dictionary 102, and performs an operation for mapping arbitrary phrases included in the natural language request D1 to context tags. In the context-recognition-type recommendation engine 20, the context tag is used as a vector representing the context. That is, the operation described above implies generating a context vector having a particular number of dimensions from an arbitrary phase.  
Claim 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of Hamada and US 20190079978 A1; Ali; Syed Mohammad et al. (hereinafter Ali) 
Regarding claim 6, Ergun teaches The non-transitory computer-readable medium of claim 5, wherein the set of tagging criteria further includes a third criterion that is based on whether one or more terms in the user search query … including terms that have been tagged as identifying an object defined in a schema of the database. (Ergun [0024] an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0027] Consistent with the disclosed embodiments, query database 108 may be configured to store queries and related metadata (e.g., tags and/or comments) produced or updated by analysts and/or non-analysts. Queries in the query database 108 may be stored according to an index or partition, for example, or other techniques for which the queries may be searchable.  [0057] Knowledge interface 320 may present a non-analyst user 318 with a user interface to search for, configure, modify, and run structured queries in plain English, recognized modifiers for other terms of the user search query (Ali [0129] The query analyzer 108 determines that a column term of the second predicate terms (e.g., "fruit") matches a third particular column (e.g., the "Product" column) of the data table 140. The query analyzer 108 determines, based on sentence analysis techniques, that a modifier term (e.g., "citrus") of the second predicate terms (e.g., "fruit") appears to modify the column term. The query analyzer 108 determines whether the modifier term (e.g., "citrus") corresponds to one or more of the first column (e.g., the "Quantity Purchased" column), the second column (e.g., the " Date of Purchase" column), or the third particular column (e.g., the "Product" column). For example, the query analyzer 108 determines whether the modifier term (e.g., "citrus") corresponds to a particular entry value of a particular column of the data table 140 based on the particular entry value, the annotation data 160, the disambiguation data 148, the data model 146, or a combination thereof. [0130-142] 
Regarding claim 7, the combination of Ali and Ergun teach The non-transitory computer-readable medium of claim 6, wherein one of the terms in the user search query that is a recognized modifier specifies a date range. (Ali [0115] the query analyzer 108 determines that the predicate verb term (e.g., "bought") matches a second column (e.g., the " Date of Purchase" column) in response to determining that the third similarity metric corresponding to the second column satisfies the comparison threshold. [0124] The query analyzer 108 may use various sentence analysis techniques to determine that the second predicate terms (e.g., "in February, 2016") correspond to a prepositional phrase. The query analyzer 108 may select one or more entries of a column based on the prepositional phrase (e.g., "in February, 2016"). For example, the query analyzer 108 determines that the second predicate terms (e.g., "in February, 2016") corresponds to a date value. To illustrate, the query analyzer 108, in response to determining that date terms (e.g., "February, 2016") of the second predicate terms (e.g., "in February, 2016") satisfy a regular expression, determines that the data terms correspond to a date value (e.g., YEAR=2016 and MONTH=2) indicating a particular date range. The query analyzer 108, in response to determining that the first column does not correspond to a date data type, that the second column (e.g., the "Date of Purchase" column) corresponds to a date data type, or both, generates a third version of the second . 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of Hamada and US 20100057694 A1 KUNJITHAPATHAM; Anugeetha et al. (hereinafter Kun)
Regarding claim 8, Ergun teaches wherein the information indicating a classification of the user search query includes,						Ergun lacks explicitly teaching in response to the tagging process being unable to tag a second set of one or more terms in the user search query, a message specifying that the first set of terms were used to generate the database query and that the second set of terms were not able to be tagged.						Kun helps teach corresponding actions in response to the tagging process being unable to tag a second set of one or more terms in the user search query, a message specifying that the first set of terms were used to generate the database query and that the second set of terms were not able to be tagged. (Kun [0024] At step 202 a semantic tagging module receives a video from an external system (referred to as "video server" for illustration) and extracts any metadata from the video file. If there is no metadata of any kind (including closed captions), the process may not continue and a message may be communicated to the operator that a minimal amount of metadata is required (e.g., " Unable to create tags; please provide a title for the video to continue."). The existing metadata for the 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of US 20150227268 A1 RATHOD; Yogesh Chunilal (hereinafter Rathod)
Regarding claim 11, Ergun teaches The method of claim 9, wherein the one or more elements that are selectable to alter how the database is accessed are further selectable to alter whether the user search query 					Ergun lacks explicitly teaching is implemented as a natural language query or a keyword query												However Rathod helps teach query is implemented as a natural language query or a keyword query ( Rathod [0348] FIG. 19 illustrating a query manager a means for organizing the queries via various selection provisions, wherein 
Regarding claim 17, Ergun teaches A non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to implement operations comprising: receiving a user search query for a database system; (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the determining, based on the user search query and contextual information that is independent of the user search query, a database query that is compatible with an interface of the database system to implement the user search query (Ergun [0055] In some embodiments, the analyst user 316 may modify a previously created query in the query database 308. For example, the analyst user 316 may provide information and/or comments on the modification that may be stored in a changelog associated with the query. In some embodiments, when an analyst user 316 modifies a query, the modified query may be stored in query database 308 as a new version of the same query. A non-analyst user 318 may select a version of a query via knowledge interface 320.  [0061] In some embodiments, an analyst user may use query broker system 300 to search for a previously created and preconfigured structured query in the same manner as a non-analyst user. This provides advantages similar advantages to analysts who may causing a query remediation interface to be presented to the user that entered the user search query, wherein the query remediation interface includes: (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the selective parameters being displayable and modifiable by a user via the user interface receive, via the user interface, configuration information associated with at least one of the selective parameters; configure an executable data query based on the identified data query information indicating a classification of the user search query … and wherein the classification specifies one or more attributes of the database query; one or more elements selectable to receive remediation input relating to the classification of the user search query; (Ergun [FIG. 4] shows a visual flowchart of the system [FIG. 7] shows one view of the interface with selectable elements to alter the query [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored queries and other related parameters or data consistent with the disclosed embodiments. In some embodiments, an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0057] Knowledge interface 320 may present a non-analyst user 318 with a user interface to search for, configure, modify, and run structured queries in plain English, or in a way that is accessible to one who is not skilled in database languages. Knowledge interface 320 may provide interface functionality to search for receiving, from the user via the query remediation interface, the remediation input; determining an updated database query based on the remediation input; and accessing the database system using the updated database query (Ergun [0005] receive, via a user interface, a request for querying a structured database system, the request including a non-structured search term associated with the request; identify, in a database storing a plurality of structured data queries, a data query associated with the search term; return, responsive to the request, information associated with the identified data query, the information including selective parameters of the identified data query, the selective parameters being displayable and modifiable by a user via the user interface receive, via the user interface, configuration information associated with at least one of the selective parameters; configure an executable data query based on the identified data query and the received configuration information; and provide, via the user interface, data wherein the classification specifies whether the user search query was implemented as a natural language query or a keyword query, ( Rathod [0348] FIG. 19 illustrating a query manager a means for organizing the queries via various selection provisions, wherein necessarily each of intended query need to be selected from a specific taxonomy class from the selection in 19B, the query can be keyword based, natural language queries (19C), or command based and the said query can be selectively posted at the selected sources, for selected consideration via selected communication utility (19I). Additional tool facilitating the management of the said query considering it to be knowledge invocation activity for archiving the posted queries, providing query directory, query assistant for helping user to draft queries, scheduling, saving, and publishing the said queries. Queries posted therein are ready to use query or query syntax or query in the repository, or published query (taxonomy classification based) 
Regarding claim 19, the combination of Ergun and Rathod help teach The non-transitory computer-readable medium of claim 17, wherein the user search query includes a particular term, wherein determining the database query includes adding a first restriction to the particular term, and wherein one or more elements are further selectable to receive remediation input indicating one or more alternative restrictions of the particular term for the updated database query. ( Ergun [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored queries and other related parameters or data consistent with the disclosed embodiments. In some embodiments, an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments. [0025] , a user associated with an analyst device 102 may create and store a query whereas a user associated with a non-analyst device 104 may be permitted to run that query and make modifications to or configure selective parameters of that query. [0028] a tag, comment, and/or keyword may be input and associated with the query by an analyst user, and may be associated with the query  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of US 20090037830 A1; KULKARNI; AMEET ANIL et al. (hereinafter Kulkarni)
Regarding claim 13, Ergun teaches The method of claim 9, wherein the at least one remediation option specifies: … and an indication of one or more tagged terms of the user search query used to implement the user search query (Ergun [0024] Analyst device 102 may include capabilities to receive other inputs from an analyst such as comments on stored queries and other related parameters or data consistent with the disclosed embodiments. In some embodiments, an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0027] Consistent with the disclosed embodiments, query database 108 may be configured to store queries and related metadata (e.g., tags and/or comments) produced or updated by analysts and/or non-analysts. Queries in the query database 108 may be stored according to an index or partition, for example, or other techniques for which the queries may be searchable. [40-41, 54-63 and 75] further elaborate on the tags for the query [FIG.7] shows a visual of interface)							Ergun lacks explicitly teaching an indication of one or more terms of the user an indication of one or more terms of the user search query that are untagged; (Kulkarni [0007] More specifically, an inventive design tool can be used to automatically identify localizable strings. Developers can tag these strings for handling within the design tool, such as by indicating whether each string is one to be localized or not. The design tool can also permit entries of a localization table to be constructed for each tagged string. When the source code is compiled or interpreted, tagged strings can be automatically replaced with corresponding strings of an identified localization table. Further, a reporting component can automatically generate information concerning a number of tagged and untagged strings, tagged strings lacking replacement strings, and the like. [0022] The build report 170 can provide comprehensible information specifying details of the localization effort. For example, the build report 170 can indicate a number of tagged and untagged strings in the build. The report 170 can also indicate a number of duplicate keys, if any, which include a file name and line number. Additionally, the report 170 can report the number of strings tagged in a code module on a per-module basis. Each tagged string can be identified by a file name, a line number, and/or a description in the report 170. A number of orphaned tags, un-annotated tags, and tags not having a corresponding language entry associated with them, can also be reported. Moreover, the report 170 can contain a number of keys deleted, changes, or values changed since a previous revision or software version as well as since a software freeze milestone.)						Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of Rathod and US 20190079978 A1; Ali; Syed Mohammad et al. (hereinafter Ali)
Regarding claim 18, Ergun teaches The non-transitory computer-readable medium of claim 17, wherein the one or more elements that are selectable to alter the database query are selectable to alter one or more terms of the user search query … including terms that have been tagged as identifying an object defined in a schema of a database of the database system. (Ergun [0024] an analyst user may, via an interface displayed on the analyst device 102, for example, be able to add, update, and save a created query to the query database 108, as well as other tags or identifying information that may allow the created query to be categorized or searchable according to the disclosed embodiments.  [0027] Consistent with the disclosed embodiments, query database 108 may be configured to store queries and related metadata (e.g., tags and/or comments) produced or updated by analysts and/or non-analysts. Queries in the query database 108 may be stored according to an index or partition, for example, or other techniques for which the queries may be searchable.  [0057] Knowledge interface 320 may present a non-analyst user 318 with a user interface to search for, configure, modify, and run structured queries in plain English, or in a way that is accessible to one who is not skilled in database languages. Knowledge interface 320 may provide interface functionality to search for stored queries stored in query database 308 based on tags or keywords, for example. In some embodiments, knowledge interface 320 may recognized modifiers for other terms of the user search query (Ali [0129] The query analyzer 108 determines that a column term of the second predicate terms (e.g., "fruit") matches a third particular column (e.g., the "Product" column) of the data table 140. The query analyzer 108 determines, based on sentence analysis techniques, that a modifier term (e.g., "citrus") of the second predicate terms (e.g., "fruit") appears to modify the column term. The query analyzer 108 determines whether the modifier term (e.g., "citrus") corresponds to one or more of the first column (e.g., the "Quantity Purchased" column), the second column (e.g., the " Date of Purchase" column), or the third particular column (e.g., the "Product" column). For example, the query analyzer 108 determines whether the modifier term (e.g., "citrus") corresponds to a particular entry value of a particular column of the data table 140 based on the particular entry value, the annotation data 160, the disambiguation data 148, the data model 146, or a combination thereof. [0130-142] going into detail on the use of modifiers which correspond to search terms in the query [FIG.1] shows a visual flow of the structures performing the methods)			Therefore, it would have been obvious to one of ordinary skill in the art before the 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ergun in view of Rathod and US 20150324422 A1; Elder; Marvin (hereinafter Elder)
Regarding claim 20, the combination of Ergun and Rathod teach The non-transitory computer-readable medium of claim 17, wherein the query remediation interface includes a plurality of classifications of the user search query 												But lacks explicitly teaching wherein a number of the plurality of classifications is based on a number of unrecognized terms in the user search query 				However Elder helps teach a number of the plurality of classifications is based on a number of unrecognized terms in the user search query (Elder [0036] In 320, menu-driven features are described whereby the admin can modify or add/delete "Virtual Entities" and "Virtual Attributes". Other options include adding/modifying Calculated Fields, adding/modifying Synonyms to Entities, Attributes and Dimension Values, changing the names of Entities or Attributes--but not the Entity ID or Attribute ID, which always is mapped one to one to a table or column in the Database for "non-virtual" objects. Virtual objects are recursively mapped to "parent" objects to get to the first "non-virtual" parent object. In 330. the admin can either invoke the Database Query Generation/Execution process or, if the NL Request included " Unrecognized" phrases, the admin can either perform the "Teach the System" process or post a UserQuery for future "Teach the System" processing, perhaps by a different admin or volunteer user. [0037] In 340 (All 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN D TOUGHIRY whose telephone number is (571)272-5212.  The examiner can normally be reached on Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ARYAN D TOUGHIRY/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165